DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 19-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not teach the combination of claimed elements including: “identifying, by the untrusted device, a plurality of indirect blocks that allow the querying system to calculate a top hash of the hierarchical block tree; and sending, by the untrusted device, an item query response to the querying system, wherein the item query response specifies the leaf block,  a plurality of indirect hashes corresponding to the plurality of indirect blocks, and a signature of the top hash, wherein the signature is obtained from a trusted system, after the sending the item query response, obtaining, by the trusted system, an update to the item; identifying, by the trusted system and in response to the update, the leaf block of the hierarchical block tree, updating, by the trusted system, the leaf block based on the update to the item to obtain an updated hierarchical block tree, wherein the updated hierarchical block tree comprises a second top hash; calculating, by the trusted system, a second signature using the second top hash and a private key of the trusted system; and initiating, by the trusted system, a distribution of the updated hierarchical block tree using the second signature to the plurality of untrusted devices” as recited in independent claims 1, 19. Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1, 19 are allowed. 
Dependent claims 2-9, 20-27 are allowed at least by virtue of their dependency from claims 1, 19, respectively.
	






Conclusion

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
September 13, 2021